Citation Nr: 1605328	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether a reduction in the rating for the Veteran's low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent, effective July 1, 2010, was proper.

2.  Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1998 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2015, the Veteran presented sworn testimony during a Video Conference Hearing Board hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to a rating in excess of 20 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The RO's decision to reduce the Veteran's evaluation for low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent as of July 1, 2010 was not supported by the evidence contained in the record at the time of the reduction.



CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent as of July 1, 2010 was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the decision to reduce the evaluation for service-connected low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent as of July 1, 2010 was not proper.  As that represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

In a May 2007 rating decision, the Veteran was initially assigned a 20 percent rating for his low back strain with degenerative changes of the thoracic and lumbar spine, effective October 17, 2007.  In an April 2010 rating decision, his disability rating was reduced to 10 percent as of July 1, 2010.

The Court has held that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420   (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).
  
In Brown, the Court articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421; see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 4.10.

The Board finds that the AOJ's decision to reduce the Veteran's evaluation for his low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent was not supported by the evidence contained in the record at the time of the reduction.

The Veteran's current rating is under DC 5235. Under the general rating formula, a 10 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2 (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25  separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.

The Board notes that the Veteran's was provided a VA examination in May 2009 and another in March 2010.  These examinations provided contrary findings as to the severity of the Veteran's back condition, and the Veteran has alleged that neither spent time examining his back.  The Board also notes that neither of the VA examiners reviewed the Veteran's claims file.  These deficiencies have led the Board to find that the reduction was not based upon thorough examination.  Furthermore, the March 2010 VA examination, which was used as the basis for the reduction, provided notations that the Veteran has flare-ups one to two times a month which last seven days which reduce his "flexibility" (i.e. range of motion).  With this notation in mind, the Board finds that whatever improvement may have been reflected in March 2010 examination does not reflect a sustained improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 421.

Accordingly, given that the evidence upon which the reduction in the Veteran's rating was based is insufficient to sustain such a reduction, the reduction was not proper, and is void ab initio. 


ORDER

The reduction in the evaluation of the Veteran's service-connected low back strain with degenerative changes of the thoracic and lumbar spine from 20 percent to 10 percent was not proper; the appeal is granted and the 20 percent rating is restored, effective the date of the reduction.


REMAND

The Board notes that the AOJ has classified the Veteran's appeal in the September 2012 Statement of the Case (SOC) as "evaluation of residuals, T12 fracture (claimed as broken back) currently evaluated as 10 percent."  While the Board has adjudicated the initial reduction and restored the previous 20 percent disability rating, the matter of an increased rating must be remanded for further development to include a VA examination of the Veteran's back.  The Veteran testified at his September 2015 hearing that his back disability had worsened.  He testified, "[j]ust the pain is more. Everything is just intensifies. You know, when I, when I take the ibuprofen it knocks it down to a manageable state. Otherwise, it's you know, sometimes I can feel it in my ribs, harder to breathe."

The Veteran's last VA examination, to determine the status of his back disability, was in March 2010.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Board also notes that all outstanding VA treatment record should be obtained from May 2009 to the present from the Orlando VA Medical Center and associated outpatient facilities, to include the Viera Outpatient Clinic (OPC).  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records from May 2009 to the present from the Orlando VAMC and any associated outpatient facilities or clinics to include the Viera OPC should be retrieved and associated with the claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  After the above development is accomplished, schedule the Veteran for appropriate VA spine/joints examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The VA examiner should determine the nature and severity of the Veteran's low back disability, to include range of motion and functional limitation or loss caused by pain, weakness, fatigue, incoordination, or weightbearing.

A complete rationale for all opinions should be provided.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 20 percent for a low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


